Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims 1-5, 7, 8, 11, 12, 16, 17, 19-23 and 25-27 are Allowed.
The Claims 6, 9-10, 13-15, 18 and 24 are Canceled.

Remarks
Based on amendments of 03/22/2022 the rejection of claims 21, 22, 23 and 25 are withdrawn, because claim 21 has been amended to recite substantially similar allowable subject matters as in claims 1 and canceled claim 24.  

Allowable Subject Matter

Claims 1-5, 7, 8, 11, 12, 16, 17, 19-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, The closest prior art of the record “Light Non-Aqueous Phase Liquid (LNAPL)”, see “Cl:aire” disclose a method of evaluating a distribution and recovery of a non-aqueous phase liquid (NAPL) in a subsurface comprising:
removing a volume of non-aqueous phase liquid (NAPL) from the subsurface through a well and identifying a plurality of mobile non-aqueous phase liquid intervals (MNJ) in the subsurface (Fig. 3.3 (in LNAPL documents and Fig. 3.6 in Cl:are), where heterogeneous case with finer grained layers (2,3 and 6) and coarser grained layers (1,4 and 5), e.g., the layers corresponds to the intervals);
     gauging the subsurface with at least one of a probe (Acronyms, MIP interface probe) to determine a transmissivity of a non-aqueous phase liquid (NAPL) in the subsurface (Page 3, Table 3-1. Page 20, chapter 3.6.4).
 "APILNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis" disclose at least one of a pressure transducer or an electronic interface probe (Page 3, lines 2-3, where measurements cane be taken using interface probes).

 The closest prior art of the record does not disclose or render obvious:
“quantifying a recoverability of non-aqueous phase liquid (NAPL) in the mobile non- aqueous phase liquid intervals (MNI),
wherein the subsurface comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media.” 
Claims 2-5, 7, 8, 11, 12 and 16 are allowed due to their dependency on claim 1. 

Regarding Claim 17, "Real-Time Monitoring of Water and DNAPL Levels Using Level TROLL 500 instruments" disclose a method of evaluating a distribution and a recoverability of a dense non-aqueous phase liquid (DNAPL) comprising: testing a transmissivity of the dense non-aqueous phase liquid (DNAPL), wherein the testing the transmissivity of the dense non-aqueous phase liquid (DNAPL) comprises: placing a first transducer in the dense non-aqueous phase liquid (DNAPL) (Page 1, Introduction and drawing, where TROLL 2 correspond to the transducer); recording a first pressure measurement from the first transducer (Introduction, where H2dhe pressure reading at level TROLL 2);
calculating an elevation of the dense non-aqueous phase liquid (introduction, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities ba=(H2-H1-deltaZ *SGw) | SGd-SGw, where delta Z=the elevation difference between level TROLL 1 and level TROLL2);
placing a second transducer in a water column near the dense non-aqueous phase liquid (DNAPL); recording a second pressure measurement from the second transducer; calculating an elevation of tile water column (H1=tile pressure reading at level TROLL 1); and
    comparing the elevation of the dense non-aqueous phase liquid (DNAPL) to the elevation of the water column to determine a thickness of dense non-aqueous phase
liquid (DNAPL) (Introduction: where calculating the thickness of DNAPL wit!1in the well at any point in time given two fluids with difference densities ba=(H2-H1-deltaZ *SGw) / SGd-SGw, where deltaZ =the elevation difference between level TROLL1 and !eve! TROLL 2, delta Z= the elevation difference between !eve! TROLL1 and level TROLL2); determining a mobile interval definition of the dense non-aqueous
    phase liquid (DNAPL) (Page 1, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities ba=(H2-H1-deltaZ "SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and level TROLL2delta Z=the elevation difference between !eve! TROLL 1 and level TROLL2; SGwe= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless)), wherein the determining a mobile interval definition of the dense non-aqueous phase liquid (DNAPL) comprises:
      measuring a first specific gravity of the dense non-aqueous phase liquid (DNAPL) (Page 1, Figure, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and level TROLL2delta Z= the elevation difference between level TROLL 1 and level TROLL2; SGw= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless));
      measuring a second specific gravity of a water column (Page 1, Figure, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the
elevation difference between level TROLL 1 and level TROLL2delta Z= the elevation difference between level TROLL 1 and level TROLL2; SGw= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless)); and performing a first and second specific gravity measurements (Page 1, Figure, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and level TROLL2delta Z= the elevation difference between level TROLL 1 and level TROLL2; SGw= the specific gravity of water(dimensionless); SGd=specific gravity of DNAPL (dimensionless)). Thus “Real-Time Monitoring of Water and DNAPL Levels Using Level TROLL 500 Instruments" teaches performing first and second critical measurements on which the calculations rely to obtain the claimed results. The examiner takes official notice, that when performing critical measurements on which a complex calculation relies, it would be obvious to use a calibrated measurement system. integrating the definition into a conceptual site model (Introduction: see Figure on Page 1). 
The closest prior art of the record does not disclose or render obvious: “quantifying a recoverability of the dense non-aqueous phase liquid (DNAPL), wherein a subsurface for recoverability comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media.”
 Claims 19 and 20 are allowed due to their dependency on claim 17.

Regarding Claim 21, "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis”  disclose a method of evaluating a distribution and recovery of a non-aqueous phase liquid (NAPL) in a subsurface comprising:
      identifying a plurality of mobile non-aqueous phase liquid intervals (MNI) in the subsurface, wherein the identifying comprises:
 removing an amount of non-aqueous phase liquid (NAPL) from the subsurface through a well, wherein the amount of non-aqueous phase liquid (NAPL) removed is substantially all the non-aqueous phase liquid (NAPL) from the well at an equilibrium condition(Introduction, where magnitude of LNAPL transmissivity has been suggested as a possible endpoint criterion for LVNAPL mass removal using LNAPL hydraulic recovery systems);
monitoring an apparent drawdown of the non-aqueous phase liquid (NAPL) in the well (Fig. 8.1, (Page 3, para 5, Post-Test Data, lines 13-14 where post-test data that must be calculated include estimation of LNAPL drawdown (sn) and well discharge ( On) as a function of time);
      monitoring a discharge rate of the non-aqueous phase liquid (NAPL) in the well from an area of the subsurface comprising non-aqueous phase liquid (NAPL) near the well (Fig.8.1, Introduction, w!1ere volume of LNAPL is rapidly removed from a well and the rate of fluid-level recovery is measured and analyzed: Page 3, para 5. Post-Test Data, lines 13-14 where post-test data that must be calculated include estimation of LNAPL drawdown (sn) and well discharge ( Qn) as a function of time, and this in turn depends on the effective well radius value along with DTP and DIW measurements);
      analyzing a rate of change for the discharge rate (Fig.8.1, Page 4, lines 1-11, where LNAPL discharge from the formation to the well is calculated based on the effective well radius rei) and changes in DTP and DTW over time ... the well discharge from the time ti to the time ti+1 is calculated using the following equation: (5.2) Qni=Plt(ei)2* (DTPi-DTPi+1-DWi)/(ti+1-ti));
     analyzing a rate of change for the drawdown (Introduction, where baildown tests, in which of LNAPL. . and the rate of fluid-level recovery is measured and analyzed . ., to estimate LNAPL transmissivity and further on Page 3, para 5. Post-Test Data, where post-test data that must be calculated include estimation of LNAPL drawdown (sn) and well discharge (Qn) as a function of time); and
    determining when the rate of change for the discharge rate and drawdown are substantially zero (Page 13, lines 13-15, where LNAPL Drawdown-LNPL Discharge data should extrapolate to the origin (zero value) for small values) ;and determining a transmissivity of a non-aqueous phase liquid (LNAPL) in the subsurface (Introduction, where baildown tests, in which of LNAPL. . and the rate of fluid-level recovery is measured and analyzed ..., to estimate LNAPL transmissivity), wherein determining comprises gauging the subsurface with at least one of a pressure transducer or an electronic interface probe (Page 1, Introduction and drawing, where TROLL 2 correspond to the transducer).

The closest prior art of the record does not disclose or render obvious:
quantifying a recoverability of non-aqueous phase liquid (NAPL) in the mobile non- aqueous phase liquid intervals (MNI).
Claims 22, 23 and 25-27 are allowed due to their dependency on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862